Citation Nr: 0407455	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  00-13 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for loss of use of the 
lower extremities.

2.  Entitlement to specially adapted housing assistance or a 
special home adaptation grant.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife





ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
November 1968, from June 1970 to June 1974, from June 1978 to 
June 1980, from September 1980 to August 1984, and from 
December 1984 to April 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 decision by the RO in St. Louis, 
Missouri.  A hearing was held before an RO hearing officer in 
July 2000.  A hearing was held before a Veterans Law Judge 
sitting at the RO in September 2003.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Service connection is in effect for emphysema rated at 
100 percent disabling, post-traumatic stress disorder rated 
30 percent disabling, and sinusitis rated non-compensable.

3.  The veteran has no established service-connected 
disabilities involving the lower extremities, and does not 
have loss or loss of use of either lower extremity due to a 
service-connected disability.

4.  The veteran does not have blindness in both eyes with 
5/200 visual acuity or less, or the anatomical loss or loss 
of use of both hands.


CONCLUSIONS OF LAW

1.  Claimed loss of use of the lower extremities is not 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310 (2003).

2.  The criteria for specially adapted housing or special 
home adaptation grant have not been met.  38 U.S.C.A. § 2101 
(West 2002); 38 C.F.R. §§ 3.809, 3.809a (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This law is applicable to this appeal.  The VA promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003).  The 
VCAA and implementing regulations essentially provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable determination by the 
RO.  The Court further held that the VCAA requires the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  With regard to number 4, the General 
Counsel has held that the Court's statement that sections 
5103(a) and 3.159(b)(1) require VA to include such a request 
as part of the notice provided to a claimant under those 
provisions is dictum and is not binding on VA.  VAOPGCPREC 1-
2004 (2004).

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003); Quartuccio v. Principi 16 Vet. App. 
183 (2002).

The file shows that by letters dated in January 2000 and 
November 2001, the March 2000 rating decision, the April 2000 
statement of the case, and subsequent supplemental statements 
of the case, the veteran has been notified of the evidence 
necessary to substantiate his claims and what evidence the VA 
would obtain.  Quartuccio v. Principi 16 Vet. App. 183 
(2002).  The veteran has provided pertinent evidence and 
testimony, a VA examination has been conducted, and relevant 
medical records have been obtained to the extent possible.  

The Board notes that the November 2001 VCAA letter was mailed 
to the veteran subsequent to the appealed rating decision in 
violation of the holding in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. January 13, 2004).  The Board, however, finds 
that in the instant case the veteran has not been prejudiced 
by this defect.  In this regard, the Board notes the veteran 
was provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  All 
identified pertinent evidence has been obtained.  Therefore, 
under the circumstances, the Board finds that any error in 
the chronological implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

The veteran's established service-connected disabilities are 
emphysema, rated 100 percent disabling, post-traumatic stress 
disorder (PTSD), rated 30 percent disabling, and sinusitis, 
rated noncompensable.  The veteran has no established 
service-connected disabilities of the lower extremities.

An October 1996 VA examination reflects that the veteran had 
emphysema with high moderate severity with diffusion defect 
and poor exercise tolerance.

VA medical records dated from 1997 to 1999 reflect treatment 
for a variety of conditions, including chronic obstructive 
pulmonary disease (COPD).  He was treated for left hip pain, 
and underwent a biopsy of a left iliac xanthoma in September 
1997.

In December 1999, the RO received the veteran's claim for 
service connection for loss of use of the lower extremities 
secondary to emphysema.  He contended that he could not walk 
without the use of crutches, canes or a wheelchair, and that 
he was entitled to special home adaptation due to loss of use 
of the lower extremities.  He enclosed a photograph of 
himself in a wheelchair, as well as photographs of a walker, 
a shower chair, and a hospital bed.  He also enclosed a copy 
of a September 1997 VA physical therapy discharge note which 
reflects that he was prescribed a walker after undergoing an 
iliac biopsy.  It was noted that the veteran walked 25 feet 
with a wheeled walker and was very fatigued following this 
activity.

A discharge summary from Fort Leonard Wood dated in December 
1999 reflects that the veteran was hospitalized for two days 
for an exacerbation of COPD.  He was also diagnosed with 
chronic bronchitis.  

A March 2000 VA physical therapy note reflects that the 
veteran had been referred for an evaluation for a motorized 
wheelchair.  The veteran reported that he had a manual 
wheelchair that he used to get around his house most of the 
time.  He also had a cane, front wheel walker, and multiple 
adaptive aids.  He said his house was on one level with 3 
steps into the house, and there was also a ramp.  He 
complained of pain in his left shoulder and hip, and said he 
was able to walk short distances but his shortness of breath 
limited him.  On examination, the veteran was able to 
ambulate for 12 feet with a front wheel walker, with one 
contact guard assist, on 1.5 liters of oxygen per minute with 
an antalgic gait.  The veteran complained of increased left 
hip pain with weight bearing.  Shortness of breath was the 
major limiting factor in needing to stop walking, as well as 
left hip pain.  The veteran was able to propel a manual 
wheelchair for 50+ feet with his right upper extremity and 
lower extremities.  The therapist noted that the veteran had 
a 24-hour oxygen requirement, a tumor in his left hip causing 
increased pain, decreased ability to ambulate functional 
distance, and shortness of breath.  The therapist recommended 
electric mobility.  A March 2000 occupational therapy note 
reflects that a power wheelchair was authorized for the 
veteran by VA, based on severe shortness of breath, a pelvic 
tumor affecting ambulation, and a poor prognosis for 
improvement.

Lay statements from neighbors and friends dated in July 2000 
collectively reflect that the veteran's health and strength 
had deteriorated, and that he used supplemental oxygen.  They 
related that the veteran walked slowly in his house, and used 
a wheelchair when he went shopping.

At a July 2000 RO hearing, the veteran reiterated many of his 
assertions.  He said that he first lost the use of his lower 
extremities in about July 1992.  He said he first became 
wheelchair-bound in 1997 after he had a tumor removed from 
his left hip.  His wife testified that the veteran was unable 
to do many household chores due to shortness of breath.

At an August 2000 examination for housebound status, the 
examiner noted that the veteran transferred from a chair with 
a walker, and had increased pain in the left hip with weight 
bearing.  The examiner indicated that he had limited activity 
due to shortness of breath (moderate to severe).  The 
examiner noted that the veteran was off-balance with walking, 
and going from sitting to standing.  The veteran was 
homebound, except for leaving the house once a month with his 
wife to pay bills.  It was noted that he used an electric 
wheelchair and a walker for transfers.  The diagnoses were 
COPD (oxygen dependent), hip pain from tumor removal, and 
degenerative arthritis of the shoulders.  The examiner 
indicated that the veteran was wheelchair-bound most of the 
time.

At an April 2003 VA examination of the joints, the veteran 
reported that he could not walk more than 20 feet due to 
shortness of breath.  He could not climb steps.  He said he 
used to have wheezing and chest tightness and required home 
oxygen intermittently, but was not currently on oxygen.  He 
used a hospital bed.  He reported that he had been smoking 
for many years, and that his lung condition had not improved 
in quite a long time.  He said he used a motorized wheelchair 
in his house, and could transfer from bed to wheelchair, and 
from wheelchair to bed by himself.  He could walk short 
distances sometimes without assistance, sometimes with a 
walker, in the presence of someone else to watch him.  He did 
not need anyone to assist him for transferring, eating, 
moving in his house, using the bathroom, and bed.  He used to 
go out and go shopping in a wheelchair, using a van with a 
wheelchair lift.  On examination, the veteran was in a 
wheelchair.  He could stand up by himself and walk a few 
steps, and could also get on the examining table by holding 
the edge of the table and moving very slowly.  He could not 
stand on his tiptoes or heels and could not squat.  The 
veteran complained of left hip pain.  Knee joint range of 
motion was from 0 to 150 degrees bilaterally.  The diagnoses 
were COPD, not on oxygen, degenerative joint disease of both 
shoulders and hips, with limited range of motion, and left 
pelvic xanthoma, status post biopsy.  

The examiner indicated that the veteran could not walk more 
than 20 feet due to shortness of breath, and that he 
continued to smoke less than a pack of cigarettes per day.  
The examiner noted that the veteran had difficulty 
maintaining his balance while standing or walking.  There was 
limited range of motion of the lower extremities secondary to 
pain, especially in the left hip and buttock area.  The 
examiner stated, "The limited movement of both lower and 
upper leg is not at least as likely as not due to service-
connected emphysema, pulmonary disease."

By a statement dated in June 2003, the veteran essentially 
contends that he was entitled to specially adaptive housing 
or a special home adaptation grant since the VA had already 
authorized a ramp and lift for his vehicle, shower equipment, 
and door ramps.  He enclosed a letter from his wife to the 
effect that he was very weak due to emphysema, and that he 
was very short of breath during his recent VA examination.  
She questioned why the veteran was not entitled to specially 
adaptive housing or a special home adaptation grant when he 
had already been given multiple assistive devices by VA.  She 
said that the veteran's COPD made it difficult for him to 
walk or stand due to weakness, and that he used a wheelchair 
in the house.

At a September 2003 hearing before the undersigned Veterans 
Law Judge, the veteran reiterated many of his assertions.  He 
testified that he had lost the use of his lower extremities 
due to his emphysema, and that he would not be any worse off 
if he had no legs.  He said he had been given many assistive 
devices by VA, including a powered wheelchair.  He stated 
that he had been in a wheelchair for the past three years, 
and had lost 30 pounds in that time.  He testified that he 
could stand up out of his wheelchair, but he preferred not to 
as he was afraid of falling.  He stated that he had to use 
his arms to support himself as his legs shook.  He said that 
his recent VA examination was inadequate.  He testified that 
he could only walk for a distance of six feet.  He said he 
used a walker to get from his bed to his bathroom, and used 
grab bars in the bathroom.  His wife testified that the 
veteran used a shower chair, and that he had fallen several 
times in the shower.  She stated that she had to assist the 
veteran with many of his daily activities.

At the hearing, the veteran submitted copies of medical 
treatises and pages from the Internet regarding COPD and 
emphysema.

Analysis

Secondary Service Connection for Loss of Use of the Lower 
Extremities

The veteran contends that he has lost the use of his lower 
extremities due to his service-connected emphysema.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a) (2003). Secondary 
service connection may be found in certain instances in which 
a service-connected disability aggravates another condition.  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, with visual acuity of 5/200 or less, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance. 38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b). Loss of use of the foot or hand will be 
determined under 38 C.F.R. § 3.350(a)(2).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.

The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.

Also considered as loss of use of a foot under 38 C.F.R. § 
3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied 
by characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve. Under 38 C.F.R. § 
4.124a, DC 8521, complete paralysis also encompasses foot 
drop and slight droop of the first phalanges of all toes, an 
inability to dorsiflex the foot, loss of extension (dorsal 
flexion) of the proximal phalanges of the toes, loss of 
abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.

The evidence does not reflect, nor does the veteran allege, 
that he has loss of use of the lower extremities due to 
service-connected PTSD or sinusitis.

The evidence demonstrates that the veteran is severely 
impaired by his service connected lung disorder.  The medical 
evidence demonstrates that the veteran is able to walk, 
although his endurance is limited by his shortness of breath.  
At a recent VA examination, the examiner did not diagnose any 
disabilities of the lower extremities, but noted limited 
range of motion of the lower extremities secondary to pain, 
especially in the left hip and buttock area.  The examiner 
stated, "The limited movement of both lower and upper leg is 
not at least as likely as not due to service-connected 
emphysema, pulmonary disease."

The weight of the credible medical evidence demonstrates that 
the veteran does not have loss of use of the lower 
extremities which was caused or permanently worsened by his 
service-connected emphysema.  The preponderance of the 
evidence is against the claim for secondary service 
connection for loss of use of the lower extremities.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Specially Adapted Housing or Home Adaptation 
Grant

Specially adapted housing is available to a veteran who has a 
permanent and total service-connected disability due to:  (1) 
the loss, or loss of use, of both lower extremities, such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; or (3) the loss or loss of use of 
one lower extremity, together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2003).  
The phrase "preclude locomotion" is defined as the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d) (2003).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following:  (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  38 U.S.C.A. § 
2101(b) (West 2002); 38 C.F.R. § 3.809a (2003).

The veteran is service-connected for emphysema (rated 100 
percent disabling), PTSD (rated 30 percent disabling), and 
sinusitis (rated noncompensable).  He has been found to be 
permanently and totally disabled.  

The veteran has no established service-connected disabilities 
of the lower extremities.  While the evidence reflects that 
the veteran's ability to walk has been greatly limited by his 
service-connected emphysema, there is no medical evidence of 
loss of use of the lower extremities due to a service-
connected disability.  The veteran does not meet any of the 
requirements for specially adapted housing.  There is no loss 
of use of the lower extremities, within the meaning of these 
particular benefits, due to service-connected disorders.  38 
U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2003).  

The veteran also does not qualify for a grant for necessary 
special home adaptations as he does not have compensation 
based on permanent and total service-connected disability 
which is due to blindness in both eyes with 5/200 visual 
acuity or less, or includes the anatomical loss or loss of 
use of both hands.  38 U.S.C.A. § 2101(b) (West 2002); 38 
C.F.R. § 3.809a (2003).

The Board finds that the criteria for these benefits are not 
met. The preponderance of the evidence is against this claim.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert, supra.


ORDER

Secondary service connection for loss of use of the lower 
extremities is denied.

Specially adapted housing and special home adaptation 
benefits are denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



